338 F.2d 53
Matthew Britt PORTER, Appellant,v.UNITED STATES of America, Appellee.
No. 21225.
United States Court of Appeals Fifth Circuit.
October 29, 1964.
Rehearing Denied November 27, 1964.

S. Gunter Toney, Tallahassee, Fla., for appellant.
Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., Clinton Ashmore, U. S. Atty., for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
In his appeal from a conviction for the sale of non-tax-paid spirits, the only material point urged as error is the refusal of the district court to strike evidence of admission by the appellant of his prior activities in moonshining operations. The evidence was admissible under the rule announced in Smith v. United States, 9th Cir. 1930, 41 F.2d 215. See Barshop v. United States, 5th Cir. 1951, 191 F.2d 286, reh. den. 192 F.2d 699, cert. den. 342 U.S. 920, 72 S. Ct. 367, 96 L. Ed. 688. The judgment of the district court is


2
Affirmed.